internal_revenue_service department of tn29rq uniform issue list washington dc contact person telephone number in reference to t ep ra t1 date attn legend employer a plan x custodian w dear this is in response to a ruling_request dated date as supplemented by additional correspondence dated date and date from your authorized representative conceming an arrangement described under sec_403 of the internal_revenue_code code’ the following facts and representations have been submitted on your behalf employer a is an organization described in code sec_501 employer a adopted plan x effective date for the benefit of its employees plan x is intended to qualify as a tax-deferred custodial_account under code sec_403 pursuant to sec_2 of the group custodial agreement under plan x custodial agreement’ each participant ‘s contributions are held in a separate res account sections dollar_figure and of the custodial agreement provide that the participant's funds are to be invested exclusively in the securities of one or more regulated_investment_companies as defined in code sec_403 and sec_851 the custodial_account is maintained by custodian w a bank qualified to serve as a custodian under code sec_401 pian x provides for salary reduction contributions and matching_contributions sec_3_1 of plan x provides that pursuant to a written_agreement a sec_3_1 of plan x states that employer contributions to plan x shall equal the sum of contributions made pursuant to a salary reduction agreement and employer matching_contributions participant's_compensation will be reduced and this amount will be contributed on their behalf as an elective contribution the participant may modify or terminate this agreement with respect to amounts not yet currently available section dollar_figure of plan x and sec_3_2 of the custodial agreement provide that a participant's elective contributions and the earnings thereon are fully vested and nonforfeitabie at all times sec_3_1 of plan x provides that each matching_contribution shall equal one- hundred percent of the first five percent of compensation contributéd to plan x as an elective contribution sec_3_2 of plan x provides that a participant's elective_deferrals will not exceed the limitations on elective_deferrals under code sec_402 sec_3_8 of pian x provides that the sum of the employer contributions employee contributions and forfeitures shall not exceed the limitations on contributions set forth in cade sec_415 specifically sec_3_8 of plan x states that the maximum annual_addition credited to a participant's account for any limitation_year shalt equal the lesser_of dollar_figure or twenty-five percent of the participant's code sec_415 compensation_for such limitation_year section dollar_figure of plan x provides that the administrative committee may from time to time adopt rules and procedures for the purpose of limiting vested employer contributions which include elective_deferrals on behalf of a participant for any year to an amount which does not exceed the participant’s exclusion_allowance for the year specifically section dollar_figure of plan x states that vested employer contributions shall mean the sum of employer contributions made during the year for which the exclusion_allowance is being determined to the extent such contributions are vested under section dollar_figure when made employer contributions which were not vested under section dollar_figure when made to the extent such contributions first become vested during the year for which the exclusion_allowance is being determined and any other_amounts contributed to any pian or annuity_contract which would be required to be taken into account for the year under sec_1_403_b_-1 and section dollar_figure of pian x states the term exclusion allowance’ shall mean for any year the excess if any of a the amount determined by multiplying twenty percent of the participant's includible_compensation by the participant's years_of_service over b the amount of aggregate 8b empioyer contributions on behaif of the participant for all prior years under sec_1 of pian x the term aggregate employer contributions means a amounts previously contributed by the employer for the benefit of a participant under plan x or any other plan or arrangement which were excludable from the participant's gross_income for federal_income_tax purposes by virtue of such plan or arrangement meeting the requirements of code sec_403 sec_401 or sec_404 b amounts contributed on behalf of the participant to this plan or for the purchase of an annuity_contract within the meaning of code sec_403 which exceeded the limitations of code sec_415 applicable to the participant and c such other_amounts as may be included in aggregate employer contributions under rules prescribed by the committee section of plan x states that in no event will any distribution be made prior to the occurrence of a distribution event described in code sec_403 sec_4 of plan x provides that unless a participant otherwise directs a participant's accounts shalt be distributed to him not later than the day after the close of the plan_year in which the latest of the following events occurs a the attainment of age b the anniversary of the date on which the participant commenced participation in plan x or c the termination of the participant’s service in addition sec_4 of plan x and section of the custodial agreement provide that minimum distributions must commence no later than april of the calendar_year following the calendar_year in which the participant attains age or in the case of an individual other than a owner as defined in code sec_416 the calendar_year in which the participant retires sec_4 of plan x and section of the custodial agreement provide that the minimum distribution_requirements set forth in code sec_404 a b and if respectively shalt apply if a participant dies before his entire_interest is distributed or if he dies before the distribution of his interest has begun based on the foregoing facts and representations you have requested the following rulings that employer a’s plan and custodial agreement satisfy the requirements of code sec_403 that the custodial agreement will be treated as a qualified_trust under code sec_401 for purposes of subchapter_f and subtitle f with respect to amounts received by the custodian and earnings thereon that amounts contributed by employer a pursuant to plan x and the custodial agreement on behalf of a participant and any earnings thereon to the extent that such contributions do not exceed the exclusion_allowance for such taxable_year as provided in cade sec_403 and subject_to the limitations code sec_415 shall not be taxable in the year contributed regarding ruling_request code sec_403 provides that amounts contributed by an employer to purchase an annuity_contract for an employee are excludable from gross_income of the employee in the year contributed to the extent of an applicable_exclusion allowance’ provided a the employee performs services for an employer which is exempt from tax under code sec_501 a as an organization described in code sec_501 or the employee performs services for an educatianal institution as defined in code sec_170 of the code which is a state a political_subdivision of a state or an agency_or_instrumentality of any one or more of the foregoing b the annuity_contract is not subject_to code sec_403 c the employee's rights under the contract are nonforfeitable except for failure to pay future premiums d except in the case of a contract purchased by a church such contract is purchased under a plan which meets the nondiscrimination requirements of code sec_403 and e in the case of a contract purchased under a salary reduction agreement the contract meets the requirements of code sec_401 a in addition a custodial_account described in code sec_403 is treated as an annuity_contract for purposes of the code code sec_401 provides in the case of a_trust which is part of a plan under which elective_deferrals within the meaning of code sec_402 may be made with respect to any individual during a calendar_year such trust shall not constitute a qualified_trust unless the plan provides that the amount of such deferrals under such plan and ali other plans contracts or arrangements of an employer maintaining such plan may not exceed the amount of the limitation in effect under code sec_402 for taxable years beginning in such calendar_year code sec_402 provides generaily that the elective_deferrals of any individual for any taxable_year shall be included in such individual's gross_income to the extent the amount of such deferrals exceeds dollar_figure as adjusted for colas under code sec_402 code sec_403 provides that under the custodial_account no such amount may be paid or made available to any distributee before the employee dies attains age separates from service becomes disabled within the meaning of code sec_72 or in the case of contributions made pursuant to a salary reduction agreement encounters financial hardship code sec_403 provides in general that code sec_403 shail not apply to a custodial_account described in code sec_403 unless requirements similar to the requirements in code sec_401 are met code sec_401 a a provides a_trust shall not constitute a qualified_trust unless the plan provides that the entire_interest of each employee will be distributed to such employee not later than the required_beginning_date of sec_401 code sec_403 further provides that any amount transferred in a direct trustee-to-trustee transfer in accordance with code sec_401 a shall not be includible in gross_income far the taxable_year of the transfer code sec_2h a a provides a_trust shall not constitute a qualified_trust unless the plan of which such trust is a part provides that if the distribute of any eligible rollover distributions i elects to have such distribution paid directly to an eligible_retirement_plan and ii specified the eligible_retirement_plan to which such distribution is to be paid such distribution shail be made in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified it has been submitted that the participant's funds are to be invested exclusively in the securities of one or more regulated_investment_companies as defined in code sec_403 and sec_851 in addition plan x states that in no event will any distribution be made prior to the occurrence of a distribution event described in code sec_403 finally plan x satisfies the other requirements of sec_403 for these reasons we conclude with respect to ruling_request that pian x and the custodial agreement satisfy the requirements of code sec_403 regarding ruling_request sec_403 provides that amounts paid bya qualifying ernployer to a custodial_account which satisfies the requirements of code sec_401 shall be treated as amounts contributed by the employer for an annuity_contract for his employee if the amounts are to be invested in regulated_investment_company stock to be held in that custodial_account and under the custodial_account distributions are restricted as indicated above code sec_401 f provides that a custodial_account shall be tredted as a qualified_trust under code sec_401 if the assets thereof are held by a bank as defined in code sec_408 or another person who demonstrates to the satisfaction of the secretary that the manner in which he will hald the assets will be consistent with the requirements of code sec_401 code sec_403 states that a custodial_account which satisfies the requirements of code sec_401 shall be treated as an organization described in code sec_401 solely for purposes of subchapter_f with respect to amounts received by it and income from investment thereof employer a has entered into the custodial agreement with custodian w a bank qualified to serve as a custodian under code sec_401 f the amounts paid to plan x wiil be invested in stock of regulated_investment_companies therefore we conciude with respect to ruling_request that the custodial accounts under plan x will be treated as a qualified_trust under code sec_401 solely for purposes of subchapter_f and subtitle f with respect to amounts received by custodian w and eamings thereon regarding ruling_request code sec_415 which applies to defined contribution plans and b plans which are treated as defined contributions plans provides that contributions and other additions with respect to a participant cannot exceed the limitation when expressed as an annual_addition to the participant's account such annual_addition is greater than the lesser_of dollar_figure or percant of the participant's_compensation code sec_403 further provides that the employee shail include in his gross_income the amounts received under such contract for the year received as provided in sec_72 code sec_403 provides the exclusion_allowance for any employee for the taxabie year is an amount equal to the excess if any of i the amount determined by multiplying percent of his includible_compensation by the number of years_of_service over ii the aggregate of the amounts contributed by the employer for annuity_contracts and excludible from the gross_income of the employee for any prior year therefore conceming ruling_request we conclude that because plan x satisfies the requirements of code sec_403 including b e contributions made to plan x are not required to be included in the gross_income of employees in the taxable_year in which they are made to the extent that the contributions do not exceed the limits under code sec_403 or sec_415 however this ruling does not address whether plan x satisfies the nondiscrimination and coverage requirements of code sec_403 this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative pursuant to a power_of_attorney on file in this office sincerely yours signed joba swioca manager employee_plans technical group tax_exempt_and_government_entities_division - enclosures deleted copy of the ruling notice cc
